United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30643
                         Summary Calendar



DOLAN FRANKLIN,

                                    Petitioner-Appellant,

versus

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                    Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 01-CV-2637-C
                        --------------------
Before Jones, Benavides, and Clement, Circuit Judges.

PER CURIAM:*

     Dolan Franklin, Louisiana prisoner # 93892, convicted of

second-degree murder and sentenced to life imprisonment, appeals

the district court’s dismissal of his 28 U.S.C. § 2254 petition.

The district court granted a certificate of appealability (COA)

for the issue whether Franklin’s attorneys were ”ineffective for

failing to properly develop and present evidence regarding

petitioner’s competency to proceed to trial and his sanity at the

time of the offense.”


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30643
                                 -2-

     Franklin argues that his trial attorneys were ineffective

for failing to present to the trial court in support of his

motion for the appointment of a sanity commission evidence of

(1) a one-day hospitalization in a San Francisco psychiatric unit

17 months before his killing of the victim and (2) a suicide

attempt while in prison following his arrest for that offense.

Franklin contends that, had his attorneys provided such

information to the trial court, the trial court would have

appointed a sanity commission.

     The State argues that Franklin did not exhaust this issue

because he raised it only in his state postconviction pleading

filed in the state appellate court but not in his petition filed

in the Louisiana Supreme Court.    Given that the substance of

Franklin’s appeal is without merit, we need not determine whether

review of the ineffective assistance claim is barred based upon a

failure to exhaust.    We nevertheless note that a review of

Franklin’s state postconviction petitions reveals that he

exhausted the claim.    See Bledsue v. Johnson, 188 F.3d 250, 255

(5th Cir. 1999).

     In light of the testimony of Franklin and his attorneys at

the district court’s evidentiary hearing and the reports not

submitted to the trial court, Franklin has not shown that his

attorneys were ineffective in not presenting the reports to the

trial court or that he was prejudiced by the reports not being

submitted.   See Strickland v. Washington, 466 U.S. 668, 687, 694

(1984); State v. Martin, 769 So. 2d 1168. 1169 (La. 2000).

     AFFIRMED.